UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTY MARSHALL, a/k/a Mustafa,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:02-cr-00002-RGD-TEM-1)


Submitted:   July 30, 2010                 Decided:   August 17, 2010


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monty Marshall, Appellant      Pro Se. Timothy Richard Murphy,
Special   Assistant  United     States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monty       Marshall     appeals      the   district   court’s    orders

granting in part the Government’s Fed. R. Crim. P. 35(b) motion

and   denying    Marshall’s        motion    for   reconsideration.         We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                      United

States    v.    Marshall,      No.     4:02-cr-00002-RGD-TEM-1          (E.D.     Va.

Nov. 19   &     Dec.    8,   2009).         In   addition,   we   find     most    of

Marshall’s claims waived due to his failure to timely raise them

in district court.           See Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993); Holland v. Big River Minerals Corp., 181 F.3d

597, 605 (4th Cir. 1999).             We grant Marshall’s motions to seal

his informal brief and supplemental informal brief.                     We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the     materials    before   the    court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2